


Exhibit 10(h)(h)(h)

 

[g29363kqi001.jpg]

 

GRANT AGREEMENT

 

Name:

Employee ID:

 

Manager Name:

 

Country:

 

Grant Date:

 

Grant Number:

 

Grant Price:

 

Award Amount:

 

Award Type/Sub Type:

 

Expiration Date:

 

Plan:

 

Vesting Schedule:

 

Restricted Stock Award

 

THIS GRANT AGREEMENT, as of the Grant Date noted above (“Grant Date”) between
Hewlett-Packard Company, a Delaware Corporation (“Company”), and the employee
named above (“Employee”), is entered into as follows:

 

WITNESSETH:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this award and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegates (“Committee”) has determined that the Employee shall be granted
shares of the Company’s $0.01 par value Common Stock (“Share(s)”) subject to the
restrictions stated below and in accordance with the terms and conditions of the
Plan named above (“Plan”), a copy of which can be found on the Long-term
Incentives website along with a copy of the related prospectus.  The Plan and
related prospectus can also be obtained by written or telephonic request to the
Company Secretary.

 

THEREFORE, the parties agree as follows:

 

1.              Grant of Restricted Stock Award.

 

Subject to the terms and conditions of this Grant Agreement and of the Plan, the
Company hereby grants to the Employee the number of Shares stated above
(“Restricted Stock Award” or “RSA”).

 

1

--------------------------------------------------------------------------------


 

2.              Vesting Schedule.

 

The interest of the Employee in the RSA shall vest according to the vesting
schedule set forth above except to the extent a severance plan applicable to the
Employee provides otherwise.   Provided the Employee remains in the employ of
the Company on a continuous, basis through the close of business on a vesting
date set forth above, the interest of the Employee in the portion of the RSA
associated with such vesting date shall become fully vested on that date.

 

3.              Restrictions.

 

(a)         The Shares or rights granted hereunder may not be sold, pledged or
otherwise transferred until the RSA becomes vested in accordance with
Section 2.  The period of time between the date hereof and the date the
particular portion of the RSA becomes fully vested is referred to herein as the
“Restriction Period” for such portion

 

(b)         Except as otherwise provided for in this Grant Agreement, if the
Employee’s employment with the Company is terminated at any time for any reason
prior to the lapse of the Restriction Period, the portion of the RSA associated
with such Restriction Period shall be forfeited by the Employee, and ownership
transferred back to the Company, except to the extent a severance plan
applicable to the Employee provides otherwise.

 

4.              Legend.

 

All certificates representing any Shares subject to the provisions of this Grant
Agreement shall have endorsed thereon the following legend:

 

“The shares represented by this certificate are subject to an agreement between
the Corporation and the registered holder, a copy of which is on file at the
principal office of this Corporation.”

 

5.              Escrow.

 

The Shares subject hereto shall be held in escrow in a restricted book entry
account with the Company’s transfer agent in the name of the Employee.  Upon
termination of the Restriction Period applicable to any portion of the Shares,
such Shares shall be released into an unrestricted book entry account with the
Company’s transfer agent; provided, however, that a portion of such Shares shall
be surrendered in payment of required withholding taxes in accordance with
Section 9 below, unless the Company, in its sole discretion, establishes
alternative procedures for the payment of required withholding taxes.

 

6.             The Employee’s Stockholder Rights.

 

During the Restriction Period, the Employee shall have all the rights of a
stockholder with respect to the portion of the RSA subject to such Restriction
Period, except for the right to transfer such Shares, as set forth in
Section 3.  Accordingly, the Employee shall have the right to vote the Shares
and to receive any dividends with respect to the Shares.

 

7.              Disability or Retirement of the Employee.

 

Notwithstanding Section 3 but subject to the terms of Section 14(h), if the
Employee’s termination of employment is due to the Employee’s total and
permanent disability or retirement, in accordance with the applicable retirement
policy, all outstanding and unvested RSAs shall immediately vest subject to the
condition that the Employee shall have executed a current Agreement Regarding
Confidential Information and Proprietary Developments (“ARCIPD”) that is
satisfactory to the Company, and shall not engage in any conduct that creates a
conflict of interest in the opinion of the Company.

 

8.              Death of the Employee.

 

Notwithstanding Section 3 but subject to the terms of Section 14(h), in the
event of the Employee’s death prior to the end of all Restriction Periods, the
Employee’s estate or designated beneficiary shall have the right to receive a
pro rata number of Shares determined by the Company in its discretion.  In the
event of the Employee’s death after the vesting date but prior to the payment of
Shares, said Shares shall be paid to the Employee’s estate or designated
beneficiary.

 

2

--------------------------------------------------------------------------------


 

9.              Taxes.

 

(a)         The Employee shall be liable for any and all taxes, including income
tax, social insurance, payroll tax, payment on account, employer taxes  or other
tax-related items related to the Employee’s participation in the Plan and
legally applicable to or otherwise recoverable from the Employee (such as fringe
benefit tax) by the Company and/or the Employee’s employer (the “Employer”)
whether incurred at grant, vesting, sale, prior to vesting or at any other time
(“Tax-Related Items”).  In the event that the Company or the Employer is
required, allowed or permitted to withhold taxes as a result of the grant or
vesting of RSAs, or subsequent sale of Shares acquired pursuant to such RSAs,
the Employee shall surrender a sufficient number of whole Shares, make a cash
payment or make adequate arrangements satisfactory to the Company and/or the
Employer to withhold such taxes from Employee’s wages or other cash compensation
paid to the Employee by the Company and/or the Employer at the election of the
Company, in its sole discretion, or, if permissible under local law, the Company
may sell or arrange for the sale of Shares that Employee acquires as necessary
to cover all applicable required withholding taxes that are legally recoverable
from the Employee (such as fringe benefit tax) and required social security
contributions at the time the restrictions on the RSAs lapse, unless the
Company, in its sole discretion, has established alternative procedures for such
payment.  However, with respect to any RSAs subject to Section 409A whose Shares
vest prior to delivery, the Company shall limit the surrender of Shares to the
minimum number of Shares permitted to avoid a prohibited acceleration under
Section 409A.  The Employee will receive a cash refund for any fraction of a
surrendered Share or Shares in excess of any and all Tax-Related Items.  To the
extent that any surrender of Shares or payment of cash or alternative procedure
for such payment is insufficient, the Employee authorizes the Company, the
Employer, its Affiliates and Subsidiaries, which are qualified to deduct tax at
source, to deduct from the Employee’s compensation all Tax-Related Items.  The
Employee agrees to pay any amount or Tax-Related Items that cannot be satisfied
from wages or other cash compensation, to the extent permitted by law.

 

(b)         Regardless of any action the Company or the Employer takes with
respect to any or all Tax-Related Items, the Employee acknowledges and agrees
that the ultimate liability for all Tax-Related Items is and remains the
Employee’s responsibility and may exceed the amount withheld.  The Employee
further acknowledges that the Company and/or the Employer: (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this grant of RSAs, including, but not
limited to, the grant, vesting or settlement of RSAs, the subsequent delivery of
Shares and/or cash upon settlement of such RSAs or the subsequent sale of any
Shares acquired pursuant to such RSAs and receipt of any dividends or dividend
equivalent payments; and (ii) do not commit to and are under no obligation to
structure the terms or any aspect of this grant of RSAs to reduce or eliminate
the Employee’s liability for Tax-Related Items or to achieve any particular tax
result.  Further, if the Employee has become subject to tax in more than one
jurisdiction between the date of grant and the date of any relevant taxable or
tax withholding event, as applicable, the Employee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.  The
Employee shall pay the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of the Employee’s participation in the Plan or the Employee’s receipt of
RSAs that cannot be satisfied by the means previously described.  The Company
may refuse to deliver the benefit described herein if the Employee fails to
comply with the Employee’s obligations in connection with the Tax-Related Items.

 

(c)          In accepting the RSAs, the Employee consents and agrees that in the
event the RSAs become subject to an employer tax that is legally permitted to be
recovered from the Employee, as may be determined by the Company and/or the
Employer at their sole discretion, and whether or not the Employee’s employment
with the Company and/or the Employer is continuing at the time such tax becomes
recoverable, the Employee will assume any liability for any such taxes that may
be payable by the Company and/or the Employer in connection with the RSAs. 
Further, by accepting the RSAs, the Employee agrees that the Company and/or the
Employer may collect any such taxes from the Employee by any of the means set
forth in this Section 9.  The Employee further agrees to execute any other
consents or elections required to accomplish the above, promptly upon request of
the Company.

 

10.       Data Privacy Consent.

 

The Employee understands that the Company, its Affiliates, its Subsidiaries and
the Employer hold certain personal information about the Employee, including,
but not limited to, name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
RSAs, options or any other entitlement to shares of stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Employee’s favor
for the exclusive purpose of implementing, managing and administering the Plan
(“Data”). The Employee understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Employee’s country or
elsewhere and

 

3

--------------------------------------------------------------------------------


 

that the recipient country may have different data privacy laws and protections
than the Employee’s country. HP is committed to protecting the privacy of the
Employee’s Data in such cases. By contract with both the HP affiliate and with
HP vendors, the people and companies that have access to the Employee’s Data are
bound to handle such Data in a manner consistent with the HP Privacy Policy and
law. HP also performs due diligence and audits on its vendors in accordance with
good commercial practices to ensure their capabilities and compliance with those
commitments.

 

The Employee may request a list with the names and addresses of any potential
recipients of the Data by contacting the local human resources representative.
The Employee understands that Data will be held only as long as is necessary to
implement, administer and manage participation in the Plan.

 

11.       Plan Information.

 

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Stock Incentive Program website referenced above and
stockholder information, including copies of any annual report, proxy and
Form 10-K, from the investor relations section of the HP website at www.hp.com. 
The Employee acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to the Company Secretary. The Employee hereby consents to receive any
documents related to current or future participation in the Plan by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

12.       Acknowledgment and Waiver.

 

By accepting this grant of RSAs, the Employee acknowledges and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and, subject to Section 14(d), may be modified, amended, suspended or
terminated by the Company at any time; (ii) the grant of RSAs is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Shares or RSAs, or benefits in lieu of Shares or RSAs, even if Shares
or RSAs have been granted repeatedly in the past; (iii) all decisions with
respect to future grants, if any, will be at the sole discretion of the Company
or the Committee; (iv) the Employee’s participation in the Plan shall not create
a right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate the Employee’s employment relationship at
any time and it is expressly agreed and understood that employment is terminable
at the will of either party, insofar as permitted by law;  (v)  the Employee is
participating voluntarily in the Plan; (vi) RSAs and their resulting benefits
are not intended to replace any pension rights or compensation; (vii) RSUs and
their resulting benefits are extraordinary items that are outside the scope of
the Employee’s employment contract, if any; (viii) RSAs and their resulting
benefits are not part of normal or expected compensation or salary for any
purposes, including, but not limited to calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments insofar as permitted by law and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary or Affiliate; (ix) this grant of RSAs will not be
interpreted to form an employment contract or relationship with the Company, and
furthermore, this grant of RSAs will not be interpreted to form an employment
contract with the Employer or any Subsidiary or Affiliate;  (x) the future value
of the underlying Shares is unknown and cannot be predicted with certainty;
(xi) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSAs resulting from termination of Employee’s employment by
the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws), and in consideration of the grant of the RSAs to
which the Employee is otherwise not entitled, the Employee irrevocably agrees
never to institute any claim against the Company or the Employer, waives his or
her ability, if any, to bring any such claim, and releases the Company and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Employee shall be deemed irrevocably to have agreed not to pursue such
claim and to have agreed to execute any and all documents necessary to request
dismissal or withdrawal of such claims; (xii) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of termination of the
Employee’s employment (whether or not in breach of local labor laws), the
Employee’s right to receive benefits under this Grant Agreement after
termination of employment, if any, will be measured by the date of termination
of Employee’s active employment and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); (xiii) the Committee
shall have the exclusive discretion to determine when the Employee is no longer
actively employed for purposes of the RSAs, and (xiii) if the Company determines
that the Employee has engaged in misconduct prohibited by applicable law or any
applicable policy of the Company, as in effect from time to time, or the Company
is required to make recovery from the Employee under applicable law or a Company
policy adopted to comply with applicable legal requirements, then the Company
may, in its sole discretion, to the extent it

 

4

--------------------------------------------------------------------------------


 

determines appropriate and to the extent permitted under applicable law,
(a) recover from the Employee the proceeds from RSAs vested up to three years
prior to the Employee’s termination of employment or any time thereafter,
(b) cancel the Employee’s outstanding RSAs whether or not vested, and (c) take
any other action required or permitted by applicable law.

 

13.       No Advice Regarding Grant.

 

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares. The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

 

14.       Miscellaneous.

 

(a)         The Company shall not be required (i) to transfer on its books any
Shares which shall have been sold or transferred in violation of any of the
provisions set forth in this Grant Agreement, or (ii) to treat as owner of such
Shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such Shares shall have been so transferred.

 

(b)         The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this Grant
Agreement.

 

(c)          Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
his address then on file with the Company.

 

(d)         The Plan is incorporated herein by reference. The Plan and this
Grant Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Employee with respect to the subject
matter hereof, other than the terms of any severance plan applicable to the
Employee that provides more favorable vesting, and may not be modified adversely
to the Employee’s interest except by means of a writing signed by the Company
and the Employee.  Notwithstanding the foregoing, nothing in the Plan or this
Grant Agreement shall affect the validity or interpretation of any duly
authorized written agreement between the Company and the Employee under which an
Award properly granted under and pursuant to the Plan serves as any part of the
consideration furnished to the Employee.  This Grant Agreement is governed by
the laws of the state of Delaware.

 

(e)          If the Employee has received this or any other document related to
the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

 

(f)           The provisions of this Grant Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

(g)          Notwithstanding Section 14(f), the Company’s obligations under this
Grant Agreement and the Employee’s agreement to the terms of an arbitration
agreement and/or an ARCIPD, if any, are mutually dependent.  In the event that
the Employee breaches the arbitration agreement or the Employee’s ARCIPD is
breached or found not to be binding upon the Employee for any reason by a court
of law, then the Company will have no further obligation or duty to perform
under the Plan or this Grant Agreement.

 

(h)         In addition to any other eligibility criteria provided for in the
Plan, the Company may require that the Employee execute a separate document
agreeing to the terms of a current arbitration agreement and/or a current
ARCIPD, each in a form acceptable to the Company and/or that the Employee be in
compliance with the ARCIPD throughout the entire vesting period. If such
separate documents are required by the Company and the Employee does not accept
them within 75 days of the Grant Date or such other date as of which the Company
shall require in its discretion, this RSA shall be cancelled and the Employee
shall have no further rights under this Grant Agreement.

 

(i)             Any capitalized terms not defined herein shall have the same
meaning they have in the Plan.

 

(j)            Appendix.

 

Notwithstanding any provisions in this Grant Agreement, the grant of the RSUs
shall be subject to any special terms and conditions set forth in the Appendix
to this Grant Agreement for the Employee’s country.

 

5

--------------------------------------------------------------------------------


 

Moreover, if the Employee relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to the
Employee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan.  The Appendix constitutes part of
this Grant Agreement.

 

(k)         Imposition of Other Requirements.

 

The Company reserves the right to impose other requirements on the Employee’s
participation in the Plan, on the RSAs and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require the Employee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.

 

(l)             All rights granted and/or Shares delivered under this Grant
Agreement are subject to claw back under the Company policy as in effect from
time to time.

 

 

 

HEWLETT-PACKARD COMPANY

 

 

 

 

 

 

 

 

 

 

 

Meg Whitman

 

 

CEO and President

 

 

 

 

 

 

 

 

 

 

 

Tracy Keogh

 

 

Executive Vice President, Human Resources

 

 

 

RETAIN THIS GRANT AGREEMENT FOR YOUR RECORDS

 

Important Note:  Your award is subject to the terms and conditions of this Grant
Agreement and to HP obtaining all necessary government approvals.  If you have
questions regarding your award, please discuss them with your manager.

 

6

--------------------------------------------------------------------------------

 
